f
                ARMED SERVICES BOARD OF CONTRACT APPEALS
                                                                                          r
Appeal of --

Beechcraft Defense Company, LLC
                                             )
                                             )
                                             )     ASBCA No. 61550                        I
                                                                                          I
                                             )
Under Contract Nos. FA8617-06-D-6150         )
                    FA8617-07-D-6151         )
                    FA8617-09-C-6166         )
                    FA8617-09-C-6 l 70       )
                    FA86 l 7-09-C-617 5      )
                    FA8620-07-C-4010         )                                            f
APPEARANCES FOR THE APPELLANT:                     James J. McCullough, Esq.
                                                                                          f
                                                                                          I
                                                   Michael J. Anstett, Esq.
                                                   Anayansi Rodriguez, Esq.
                                                    Fried, Frank, Harris, Shriver &
                                                                                          It
                                                     Jacobson LLP


APPEARANCES FOR THE GOVERNMENT:
                                                    Washington, DC

                                                   E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                                                          Il
                                                   Debra E. Berg, Esq.
                                                   Stephen R. Dooley, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Boston, MA

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       On December 5, 2017, a contracting officer issued a final decision asserting a
government monetary claim for alleged noncompliance of Cost Accounting Standards
under the captioned contracts. The decision was addressed to "Textron Corporation
(Formerly Beechcraft Corporation)." In the notice of appeal, counsel for appellant
asserted that the proper contractor under the captioned contracts is Beechcraft Defense
Company, LLC.* Appellant subsequently moved to dismiss the appeal for lack of subject
matter jurisdiction, asserting that the final decision did not assert a claim against a
"contractor" under the Contract Disputes Act, 41 U.S. C. §§ 7101-7109.


*   Counsel also asserted that Beechcraft Defense Company, LLC has changed its name to
        Textron Aviation Defense LLC and is awaiting government approval of the
        novation.
       The government does not oppose dismissal. Further, the government has notified the
Board that the contracting officer rescinded the December 5, 2017 final decision and
provided copies of a final decision dated May 17, 2018, that states that the final decision
dated December 5, 2017, is rescinded and replaced by the final decision dated May 17, 2018.
Where a contracting officer unequivocally rescinds a final decision asserting a government
claim, there is no longer any claim before the Board to adjudicate, and the Board has
dismissed the appeal as moot. URS Federal Support Services, Inc., ASBCA No. 60364,
17-1 BCA ,-[ 36,587 at 178,204; Combat Support Associates, ASBCA Nos. 58945, 58946,
16-1 BCA ,-[ 36,288 at 176,973. Accordingly, the appeal is dismissed as moot.


      Dated: June 7, 2018



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

 I concur                                       I concur



OWEN C. WILSON                                  L~
Administrative Judge                            Administrative Judge
Vice Chairman                                   Armed Services Board
Armed Services Board                            of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61550, Appeal ofBeechcraft
Defense Company, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals
                                           2